                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-120-FDW

BENJAMIN WHITE,                           )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                         ORDER
                                          )
LAWRENCE PARSONS, et al.,                 )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on the Parties’ Stipulation of Voluntary Dismissal

With Prejudice of Stated Claims, (Doc. No. 34). All the claims against Defendants Lawrence

Parsons, Jr., Rhonda Jackson, Everett Andrews, and Jonathan Peguese have been settled. However,

the claims against Defendant Jeffrey Wall have not been settled and remain pending. The

Stipulation is signed by all parties in accordance with Rule 41(a)(1) of the Federal Rules of Civil

Procedure. The Clerk of Court will therefore be instructed to enter judgment and terminate this

action with regards to Defendants Parsons, Jackson, Andrews and Peguese.

       IT IS THEREFORE ORDERED that the Clerk of Court is instructed to terminate this

action with regards to Defendants Parsons, Jackson, Andrews, and Peguese.


                                        Signed: January 30, 2019




                                                 1
